DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated November 29, 2022, in which claims 1 and 15 were amended, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Pub. 2013/0277760) in view of Sung (U.S. Pub. 2016/0351565) and Briggs (U.S. Pub. 2017/0236717).
Regarding claims 1-2 and 15-16, Lu [Figs.1-3] discloses an integrated circuit structure, comprising:
a first plurality of semiconductor fins [12] having a longest dimension along a first direction, wherein adjacent individual semiconductor fins of the first plurality of semiconductor fins are spaced apart from one another by a first amount [P (pitch) – w (width)] in a second direction orthogonal to the first direction;
a second plurality of semiconductor fins [14] having a longest dimension along the first direction, wherein adjacent individual semiconductor fins of the second plurality of semiconductor fins are spaced apart from one another by the first amount in the second direction, and wherein closest semiconductor fins of the first plurality of semiconductor fins [12]  and the second plurality of semiconductor fins [14] are spaced apart from one another by a second amount [s] in the second direction, the second amount greater than the first amount but less than twice the first amount [Figs.1,3b; Paras.13,17];

wherein the first plurality of semiconductor fins and the second plurality of semiconductor fins comprise silicon [Paras.14-16];

an integrated circuit structure, comprising:
a first plurality of semiconductor fins [12] having a longest dimension along a first direction, wherein adjacent individual semiconductor fins of the first plurality of semiconductor fins are spaced apart from one another by a first amount (P (pitch) – w (width)] in a second direction orthogonal to the first direction;
a second plurality of semiconductor fins [14] having a longest dimension along the first direction, wherein adjacent individual semiconductor fins of the second plurality of semiconductor fins are spaced apart from one another by the first amount in the second direction, wherein closest semiconductor fins of the first plurality of semiconductor fins [12] and the second plurality of semiconductor fins [14] are spaced apart from one another by a second amount [s] in the second direction, the second amount greater than the first amount but less than twice the first amount [Paras.13,17], and wherein the first plurality of semiconductor fins and the second plurality of semiconductor fins are spaced apart by a region that does not include an artifact of a removed fin [Figs.1-3];

wherein the second amount [s] is less than two times greater than the first amount [Paras.13,17].

Lu fails to explicitly disclose wherein adjacent individual semiconductor fins of the first plurality of semiconductor fins, and of the second plurality of semiconductor fins, respectively, are spaced apart from one another by a curved surface; and a gate structure over the first plurality of semiconductor fins, over the second plurality of semiconductor fins, and between the first plurality of semiconductor fins and the second plurality of semiconductor fins. However, Sung [Fig.1B] discloses an integrated circuit structure wherein adjacent individual semiconductor fins of the first plurality of semiconductor fins [F1], and of the second plurality of semiconductor fins [F2], respectively, are spaced apart from one another by a curved surface [T1,T2] and a gate structure [152,154] over the first plurality of semiconductor fins, over the second plurality of semiconductor fins, and between the first plurality of semiconductor fins and the second plurality of semiconductor fins. Because both references teach an integrated circuit structure comprising a first plurality of semiconductor fins and a second plurality of semiconductor fins, it would have been obvious to one skilled in the art to substitute one method for the other to achieve predictable results. For further support, Briggs [Figs.1,5] discloses and makes obvious wherein adjacent fins [12,112] are spaced apart from one another by a curved surface or a flat surface. It would have been obvious to provide the curved surface as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Pub. 2013/0277760) in view of Sung (U.S. Pub. 2016/0351565) and Briggs (U.S. Pub. 2017/0236717), as applied above and further in view of Zhao (U.S. Pub. 2019/0097019).
Regarding claims 3 and 17, Lu [Para.17] discloses wherein the first plurality of semiconductor fins and the second plurality of semiconductor fins are continuous with an underlying silicon substrate [4].  Lu fails to explicitly disclose the substrate comprising monocrystalline silicon.  However, Zhao [Fig.3] discloses the integrated circuit structure wherein the first plurality of semiconductor fins and the second plurality of semiconductor fins [30,31] are continuous with an underlying monocrystalline silicon substrate [18] [ Paras.14,18].
It would have been obvious to use the monocrystalline silicon substrate of Zhao, since it would have been obvious to apply one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Pub. 2013/0277760) in view of Sung (U.S. Pub. 2016/0351565) and Briggs (U.S. Pub. 2017/0236717), as applied above and further in view of Peng (U.S. Pub. 2014/0231919).
Regarding claims 4 and 18, Lu fails to explicitly disclose the fins have outwardly tapering sidewalls along the second direction from a top to a bottom of individual ones of the first plurality of semiconductor fins and the second plurality of semiconductor fins.  However, Peng [Fig.2] discloses the integrated circuit structure wherein individual ones of the first plurality of semiconductor fins and the second plurality of semiconductor fins [31A,31B] have outwardly tapering sidewalls along the second direction from a top to a bottom of individual ones of the first plurality of semiconductor fins and the second plurality of semiconductor fins.  
It would have been obvious to provide the outwardly tapering sidewalls, since it would have been obvious to apply one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Pub. 2013/0277760) in view of Sung (U.S. Pub. 2016/0351565) and Briggs (U.S. Pub. 2017/0236717), as applied above and further in view of Hsieh (U.S. Pub. 2018/0004882).
Regarding claims 5 and 19, Lu [Para.18] discloses the number of fins can be selected based on the application, but fails to explicitly disclose wherein the first plurality of semiconductor fins has exactly five semiconductor fins, and the second plurality of semiconductor fins has exactly five semiconductor fins.  However, Hsieh [Figs.1A,D,4A-C] discloses and makes obvious the number of fins can be varied depending on the IC design [Para.23], and discloses wherein the first plurality of semiconductor fins has exactly five semiconductor fins, and the second plurality of semiconductor fins has exactly five semiconductor fins [Fig.4B].
It would have been obvious to provide the number of fins as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to the amendments to claims 1 and 15 have been considered but are moot in view of the new grounds of rejection.
Overall, Applicant’s arguments are not persuasive.  The claims stand rejected and the Action is made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822